Citation Nr: 0211073	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-08 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of fracture, left thumb, currently evaluated as 0 
percent disabling (noncompensable).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The  veteran had active duty from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which denied 
the veteran's claim of entitlement to an increased 
(compensable) rating for his service-connected residuals of 
fracture, left thumb, evaluated as 0 percent disabling.


FINDING OF FACT

The veteran's service-connected residuals of fracture, left 
thumb, is manifested by symptomatology that includes 
subjective complaints of pain and weakness, and degenerative 
joint disease at the distal interphalangeal joint, with 
minimal loss of motion.


CONCLUSION OF LAW

Residuals of fracture, left thumb, are 10 percent disabling 
according to applicable schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5224 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the December 1999 rating decision, and the 
statement of the case, that the evidence did not show that 
the criteria for a compensable rating for his service-
connected residuals of fracture, left thumb, had been met.  
That is the key issue in this case, and the rating decision, 
statement of the case (SOC), and the November 2001 
supplemental statement of the case (SSOC) informed the 
appellant of the relevant criteria.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes the discussions 
in the rating decision, SOC and SSOC informed the veteran of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this case, the RO has afforded 
the veteran an examination for the disability in issue.  In a 
letter, dated in November 2001, the RO requested that the 
veteran submit all pertinent records of treatment.  
Subsequent to the RO's November 2001 letter, he submitted a 
report from a private physician.  The veteran has not 
asserted that any relevant evidence has not been associated 
with the claims file, or that any additional development is 
required.  The Board therefore finds that VA has complied 
with its duty to notify the appellant of his duties to obtain 
evidence, see Quartuccio v. Principii, No. 01- 997 (U. S. 
Vet. App. June 19, 2002).  Based on the foregoing, the Board 
finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
this claim.  See 38 C.F.R. §§ 3.159(d); Wensch v. Principi, 
15 Vet. App. 362 (2001).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Increased Rating

The veteran asserts that a compensable rating is warranted 
for his residuals of fracture, left thumb.  He asserts that 
his thumb is productive of pain, limited motion and 
instability.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4 (2002).  Where entitlement to 
service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

In April 1958, the RO granted service connection for 
residuals of a left thumb fracture, and assigned a 
noncompensable rating.  In February 1999, the veteran filed 
his claim for an increased (compensable) rating for his 
service-connected residuals of fracture, left thumb.  In 
December 1999, the RO denied the claim.   

Under 38 C.F.R. § 4.71a, in classifying the severity of 
ankylosis and limitation of motion of single digits and 
combinations of digits the following rules will be observed:

(1) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.
    
(2) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.
    
(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.
    
(4) With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5224, Thumb, 
ankylosis of: Favorable, warrants a 10 percent evaluation for 
either the major or minor thumb.


Effective in August 2002, a new regulation was promulgated 
concerning limitation of motion of individual digits.  DC 
5228 provides that limitation of motion of the thumb will be 
rated as noncompensably disabling when there is a gap of less 
than one inch between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  With a gap of one to 
two inches between the thumb pad and the fingers with the 
thumb attempting to oppose the fingers, a 10 percent rating 
is for application.  Although the RO has not had the 
opportunity to consider the claim under the newly revised 
regulation, it is clear that the veteran will not be 
prejudiced by the Board adjudicating the claim in the first 
instance and no benefit will accrue to the veteran by 
delaying the process, particularly in view of the favorable 
action taken on the claim.  

In this case, the medical evidence for consideration consists 
of a VA examination report, dated in March 1999, and two 
reports from Juan M. Bertran, M.D., dated in March 2000 and 
May 2002, respectively.  A review of the VA examination 
report shows that the veteran complained of mild hand pain 
with radiation to the thumb, associated with putting clothes 
on, playing guitar and grabbing objects, and cold or rainy 
days.  He stated that he took Ibuprofen to alleviate his hand 
pain.  The examiner noted that the veteran was right-handed.  
The veteran stated that he had not seen a doctor during the 
last year for his hand.  On examination, grasping, muscle 
strength was 5/5 and there was no muscle atrophy of the left 
hand.  The left thumb distal phalanx had 30 degrees of 
flexion and extension to 0 degrees.  The left proximal 
phalanx had 75 degrees of flexion and extension to 0 degrees.  
The left hand, including the thumb, had no anatomical 
defects.  The veteran claimed that he could not touch the tip 
of his index finger with his thumb, although the examiner was 
able to do this passively with no problem.  The examiner 
noted that there was no muscle atrophy of the thenar muscle.  
The veteran could touch the tip of his left little finger, 
which the examiner stated indicated that he could adduce and 
flex his thumb, and perform pincer grasp.  The veteran could 
close his hand.  The examiner concluded that the veteran was 
exaggerating his responses.  X-rays revealed "osteophyte 
formation in the interphalangeal joint of the thumb 
compatible with 

degenerative joint disease and osteoarthritis."  The 
diagnoses were finger condition of left hand, and left index 
finger and thumb degenerative joint disease by X-rays (March 
1999).  

A letter from Dr. Bertran, dated in March 2000, shows that he 
states that the veteran's left thumb had 60 degrees of 
"hyperextension" of the MP (metacarpal phalangeal joint), 
70 degrees of flexion, 30 degrees of valgus movement, and 
that X-rays showed mild degenerative changes at the DIP 
(distal interphalangeal) joint.  The diagnosis was metacarpal 
phalangeal instability left thumb with partial limitation of 
flexion.  A letter from Dr. Bertran, dated in May 2002, shows 
that he states that the veteran complained of limitation of 
left thumb motion and pain, and that his findings were 
essentially unchanged from March 2000.  The Board notes that 
the ranges of motion provided, the X-ray results and the 
diagnosis were essentially identical to those provided in his 
March 2000 letter.  

In summary, the VA examination report and Dr. Bertran's 
reports all show that the veteran's left thumb is not 
ankylosed nor is there such limited motion as to approach the 
criteria necessary for a compensable rating.  The Board 
further finds that the overall symptomatology does not 
approximate the criteria for a compensable evaluation even 
when functional impairment is factored in.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Nevertheless, it is noted 
that the veteran does have arthritis of the left thumb.  
Under 38 C.F.R. § 4.71a, DC 5010-5003 (2002), when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application only for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under DC 5003.  In this 
case, the veteran does have painful motion of the thumb.  
Therefore, a ten percent rating is for application.  In 
arriving at this determination, all reasonable doubt has been 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b).



ORDER

A 10 percent rating for service-connected residuals of 
fracture, left thumb, is granted, subject to regulations 
governing awards of monetary benefits.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

